Name: Commission Implementing Decision (EU) 2017/223 of 7 February 2017 authorising a laboratory in Brazil to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2017) 572) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  America;  research and intellectual property;  health
 Date Published: 2017-02-09

 9.2.2017 EN Official Journal of the European Union L 34/34 COMMISSION IMPLEMENTING DECISION (EU) 2017/223 of 7 February 2017 authorising a laboratory in Brazil to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2017) 572) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France, as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. The AFSSA has now been integrated into the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES) in France. (2) Decision 2000/258/EC provides, inter alia, that the ANSES is to appraise laboratories in third countries that have applied for approval to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of Brazil has submitted an application for the approval of the laboratory LANAGRO/PE in Recife, and the ANSES has established and submitted to the Commission a favourable appraisal report dated 19 October 2016 for this laboratory. (4) The laboratory LANAGRO/PE in Recife should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (5) The measures provided for in this Decision are in accordance with the opinion of Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratory is hereby authorised to perform serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: LANAGRO/PE (LaboratÃ ³rio Nacional AgropecuÃ ¡rio em Pernambuco) Rua Manoel de Medeiros, s/no Dois IrmÃ £os  CEP: 52171-030 Recife/PE BRAZIL Article 2 This Decision shall apply from 1 March 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 February 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.